               Case 1:20-cv-00021-GBD-SLC Document 31 Filed 08/19/20 Page 1 of 4




The Court acknowledges receipt of Petitioner Jeremy Fulton's motion to
change the standard of review used to decide his Petition for Writ of Habeas
Corpus (the "Motion"). (ECF No. 30). The Court terminates the motion and
holds it in abeyance pending receipt of Respondent's answer to the Petition,
due October 20, 2020, and Petitioner's reply, due November 10, 2020. (See
ECF No. 29). Respondent's answer should respond to the Petition and Motion.
The Court will address the Motion as part of its Report and Recommendation
as referred by the Honorable George B. Daniels. (See ECF No. 10).

The Clerk of Court is respectfully directed to close ECF No. 30 and mail a copy
of this order to Mr. Fulton at the address below.

Jeremy Fulton
DIN No. 12-A-0053
Clinton Correctional Facility
P.O. Box 2001
Dannemora, NY 12929

SO-ORDERED 8/19/2020
Case 1:20-cv-00021-GBD-SLC Document 31 Filed 08/19/20 Page 2 of 4
Case 1:20-cv-00021-GBD-SLC Document 31 Filed 08/19/20 Page 3 of 4
Case 1:20-cv-00021-GBD-SLC Document 31 Filed 08/19/20 Page 4 of 4
